                                             DRUMMOND LAW FIRM, P.C.
                                         1
                                             Craig W. Drummond, Esq.
                                         2   Nevada Bar No. 11109
                                             Liberty A. Ringor, Esq.
                                         3   Nevada Bar No. 14417
                                         4   810 S. Casino Center Blvd., Suite 101
                                             Las Vegas, NV 89101
                                         5   T: (702) 366-9966
                                             F: (702) 508-9440
                                         6   Craig@DrummondFirm.com
                                         7   Liberty@DrummondFirm.com
                                             Attorneys for Plaintiff
                                         8
                                         9                          UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF NEVADA
                                        10
810 S. CASINO CENTER BLVD., SUITE 101




                                             ALAN PRENTISS, an individual;                           )
     DRUMMOND LAW FIRM




                                        11
     WWW.DRUMMONDFIRM.COM




                                                                                                     )   Case No.: 2:19-cv-00701-APG-GWF
        LAS VEGAS, NV 89101




                                        12          Plaintiff,                                       )
                                                                                                     )
                                        13          vs.                                              )   STIPULATION TO CONTINUE
                                        14                                                           )    JUNE 14, 2019 HEARING AND
                                             THOR MOTOR COACH, INC., a Foreign                       )   PROPOSED ORDER THEREON
                                        15   Corporation; CAMPING WORLD, INC., a                     )           (First Request)
                                             Foreign Corporation, WHEELER RV LAS                     )
                                        16   VEGAS, LLC d/b/a CAMPING WORLD RV                       )
                                        17   SALES, a Foreign Corporation; DOES I-V; and             )
                                             ROE CORPORATIONS VI-X, inclusive,                       )
                                        18                                                           )
                                                    Defendants.                                      )
                                        19
                                        20          IT IS HEREBY STIPULATED AND AGREED, by and between CRAIG W.
                                        21   DRUMMOND, ESQ., attorney for Plaintiff ALAN PRENSTISS, and NICOLE E. LOVELOCK,
                                        22   ESQ., counsel for Defendants, that the Motion to Change Venue, Motion to Dismiss by
                                        23   Defendants Camping World, Inc., and Motion to Remand scheduled to be heard on June 14, 2019
                                        24   via the minute order issued today (Dkt. 24), be vacated and set to a date and time convenient to
                                        25   this Court, and, if possible June 26, 2019, June 27, 2019 or June 28, 2019.
                                        26          This Stipulation is entered into for the following reasons:
                                        27          1.      Counsel for the Plaintiff will be out of Nevada on June 14, 2019 for a previously
                                        28   scheduled family vacation with pre-paid tickets.

                                                                                            Page 1
                                         1             2.   Defense counsel has agreed to continue the hearing.
                                         2             3.   That both sides are in the process of adding additional counsel who will be
                                         3   immediately moving for admission as pro hac vice. Specifically, Mr. Shalev Amar, Esq. for the
                                         4   Plaintiff and Mr. John Sear, Esq. for the Defendants.
                                         5             4.   That additional time is needed for the admission of the two out of state counsel who
                                         6   will be appearing for oral argument of the contested matters.
                                         7             5.   The additional time requested herein is not sought for purposes of delay, or any
                                         8   improper purpose.
                                         9             6.   This is the parties’ first stipulation to continue the June 14, 2019 hearing in this
                                        10   matter.
810 S. CASINO CENTER BLVD., SUITE 101
     DRUMMOND LAW FIRM




                                        11
     WWW.DRUMMONDFIRM.COM




                                                       7.   The parties jointly request the matters be heard on June 26, 27, or 28, 2019, if
        LAS VEGAS, NV 89101




                                        12   available for the Honorable Court.
                                        13             DATED this   10th   day of June, 2019.
                                        14
                                        15   DRUMMOND LAW FIRM, P.C.                                  JONES LOVELOCK
                                        16
                                             By: //s// Craig W. Drummond, Esq.                        By: //s// Nicole E. Lovelock, Esq.
                                        17
                                             CRAIG W. DRUMMOND, ESQ.                                  NICOLE E. LOVELOCK, ESQ.
                                        18   Nevada Bar No. 11109                                     Nevada Bar No. 11187
                                             LIBERTY A. RINGOR, ESQ.                                  6675 S. Tenaya Way, Suite 200
                                        19   Nevada Bar No. 14417                                     Las Vegas, Nevada 89113
                                        20   810 S. Casino Center Blvd., Suite 101                    Attorneys for Defendants
                                             Las Vegas, Nevada 891014
                                        21   Attorneys for Plaintiff
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                             Page 2
                                         1                         UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF NEVADA
                                         2
                                         3   ALAN PRENTISS, an individual;                         )
                                                                                                   )   Case No.: 2:19-cv-00701-APG-GWF
                                         4          Plaintiff,                                     )
                                                                                                   )
                                         5
                                                    vs.                                            )       ORDER TO CONTINUE
                                         6                                                         )       JUNE 14, 2019 HEARING
                                             THOR MOTOR COACH, INC., a Foreign                     )
                                         7   Corporation; CAMPING WORLD, INC., a                   )
                                             Foreign Corporation, WHEELER RV LAS                   )
                                         8
                                             VEGAS, LLC d/b/a CAMPING WORLD RV                     )
                                         9   SALES, a Foreign Corporation; DOES I-V; and           )
                                             ROE CORPORATIONS VI-X, inclusive,                     )
                                        10
810 S. CASINO CENTER BLVD., SUITE 101




                                                                                                   )
                                                    Defendants.                                    )
     DRUMMOND LAW FIRM




                                        11
     WWW.DRUMMONDFIRM.COM
        LAS VEGAS, NV 89101




                                                    The Court having reviewed the Stipulation, and good cause appearing therefore,
                                        12
                                                    IT IS HEREBY ORDERED, that the Motion to Change Venue, Motion to Dismiss by
                                        13
                                             Defendants Camping World, Inc.,, and Motion to Remand scheduled for June 14, 2019 be vacated
                                        14
                                                                July 10
                                             and continued to ______________________,                      10:30 a.m. in Courtroom 6C.
                                                                                      2019 at the hour of _________
                                        15
                                                    DATED this 11th
                                                                __ day of June, 2019.
                                        16
                                        17
                                        18
                                                                                                   _____________________________________
                                        19                                                            UNITED STATES DISTRICT JUDGE
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                          Page 3
                                         1                                  CERTIFICATE OF SERVICE
                                         2          I HEREBY CERTIFY that on this 10th day of June, 2019, the undersigned served the
                                         3   foregoing STIPULATION & ORDER TO CONTINUE JUNE 14, 2019 HEARING AND
                                         4   PROPOSED ORDER THEREON (FIRST REQUEST) on all counsel herein by causing a true
                                         5   copy to be served via the CM/ECF system, which was served via electronic transmission.
                                         6
                                             Nicole E. Lovelock, Esq.
                                         7   Justin C. Jones, Esq.
                                             JONES LOVELOCK
                                         8   400 S. 4th St., Ste. 500
                                         9   Las Vegas, Nevada 89101
                                             Attorneys for Defendants
                                        10
810 S. CASINO CENTER BLVD., SUITE 101
     DRUMMOND LAW FIRM




                                        11
     WWW.DRUMMONDFIRM.COM
        LAS VEGAS, NV 89101




                                        12
                                        13                                                        //s// AD
                                                                                                  _____________________________________
                                        14
                                                                                                  An Employee of DRUMMOND LAW FIRM
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                         Page 4
